      USDC IN/ND case 1:20-cv-00379 document 1 filed 10/30/20 page 1 of 4


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF INDIANA


ANTONIO PORTER,                             )
    (Plaintiff)                             )
                                            )
       vs.                                  )       Case Number: 1:20-cv-379
                                            )
E.P. GRAPHICS, INC. and                     )
PRO RESOURCES, INC.                         )
       (Defendants)                         )


                               COMPLAINT FOR DAMAGES

       Comes now the Plaintiff, Antonio Porter (“Porter”), by counsel, and for his Complaint for

Damages, states and alleges as follows:

                                          The Parties

   1. At all times relevant hereto, Porter was a resident of Jay County, Indiana.

   2. Defendant E.P. Graphics, Inc. (“Employer”) is an Indiana corporation. The principal office

of Employer is located at 169 South Jefferson Street, Berne, Indiana, 46711.

   3. Defendant Pro Resources, Inc. (“Agency”) is an Indiana incorporation. The principal office

of Agency is located at 1728 Spy Run Avenue, Fort Wayne, Indiana, 46805.

                                    Jurisdiction and Venue

   4. Porter was employed by Employer during January and February of 2020 upon placement

by Agency.

   5. The underlying facts occurred in Adams County, Indiana.

   6. On April 29, 2020, Porter filed his Charge of Discrimination with the Equal Employment

Opportunity Commission (the “EEOC”).

   7. On August 12, 2020, Porter received a notice of his right to sue from the EEOC.




                                                1
   USDC IN/ND case 1:20-cv-00379 document 1 filed 10/30/20 page 2 of 4


8. Porter brings this action pursuant to Title VII of the Civil Rights Act of 1964.

                                      General Facts

9. In January of 2020, Porter was the target of a racial slur from a co-worker at Employer.

10. Porter notified his supervisor and human resources of Employer of the racial slur. Porter

   requested a reassignment to another shift, which Employer denied.

11. After reporting the incident, Porter sustained regular verbal harassment from his other co-

   workers. Porter was also subjected to an incident of physical harassment by Employer’s

   employees.

                            COUNT 1: Racial Discrimination

12. Porter repeats and incorporates by reference the previous paragraphs of this Complaint as

   if set in full herein.

13. Porter is a member of a protected minority group.

14. The offending behavior by Employer’s employees was based on Porter’s membership in

   the protected minority group.

15. During his employment with Employer, Porter’s job performance met the legitimate

   expectations of Employer.

16. As a result of the discriminatory comments and actions made by Employer’s employees

   to Porter, Porter sustained injuries and damages, including an adverse employment

   action. As a further result of this racial discrimination, Porter may sustain damages in the

   future that are not yet discovered or realized.

                            COUNT 2: Constructive Discharge

17. Porter repeats and incorporates by reference the previous paragraphs of this Complaint as

   if set in full herein.



                                             2
      USDC IN/ND case 1:20-cv-00379 document 1 filed 10/30/20 page 3 of 4


   18. The continued offending behavior by Employer’s employees altered the conditions of

       Porter’s employment and created a hostile work environment.

   19. The hostile conditions of Porter’s work environment would be intolerable to a reasonable

       person.

   20. Porter’s supervisor and Employer failed to remedy the offending workplace conduct

       following receipt of notice by Porter.

   21. Porter was forced to resign because of the unendurable work conditions at Employer.

   22. A reasonable person would be compelled to resign on the basis of the hostile work

       environment sustained by Porter at Employer.

   23. Therefore, the hostile work environment at Employer constituted a constructive discharge

       of Porter.

   24. As a result of this constructive discharge, Porter has sustained injuries and damages. As a

       further result of this constructive discharge, Porter may sustain damages in the future that

       are not yet discovered or realized.

       WHEREFORE, Plaintiff, Antonio Porter, demands judgment against Defendants for an

amount which will reasonably compensate him for his injuries and damages sustained by the racial

discrimination and constructive discharge at Employer, including, but not limited to, actual,

compensatory, and punitive damages, as well as such other and further relief as this Court deems

proper and just.

                                        JURY DEMAND

       Pursuant to F.R.C.P. 38, Plaintiff demands trial by jury for all triable issues.




                                                 3
USDC IN/ND case 1:20-cv-00379 document 1 filed 10/30/20 page 4 of 4


                                     Respectfully submitted,

                                     COLDREN, FRANTZ & SPRUNGER




                                     ________________________________
                                     Joshua A. Atkinson, #31210-38
                                     Gina M. Eisenhut, #36307-35
                                     112 N. Meridian Street
                                     PO Box 1013
                                     Portland, IN 47371
                                     260-726-4220
                                     Attorneys for Antonio Porter




                                 4
